Rtjssell, C. J.
1. The defendant excepts to the judgment of the court sustaining the ruling of the auditor overruling the demurrer to the petition. The demurrer was based upon the ground, among others, that it was multifarious. The grounds other than that of multifariousness are without merit. The judgment sustaining this ruling of the auditor would not require a reversal even if the ground of demurrer as to multifariousness was good, the auditor having found against the plaintiffs on the cause of action which the defendant contends rendered the petition multifarious, to which ruling no exception was taken. By this finding the error alleged was rendered harmless.
2. Exceptions of fact to the report of an auditor, which fail to specifically state grounds of exception as well as portions of the record upon which they are based, are properly dismissed. Wlierein the error alleged lay must be clearly set forth in the exception. Mason v. Commissioners, 104 Ga. 35 (30 S. E. 513); Hudson v. Hudson, 119 Ga. 637 (46 S. E. 874); Baxter v. Camp, 126 Ga. 354 (54 S. E. 1036); Faucett v. Rogers, 152 Ga. 172 (108 S. E. 798); Bacon v. Bacon, 161 Ga. 978 (133 S. E. 512); Coosa Land Co. v. Edgerton, 165 Ga. 808 (142 S. E. 149).
3. There being evidence to support the auditor’s report, it was not error to sustain it. Judgment affirmed.

All the Justices concur.